Exhibit 10.14 LEASE AGREEMENT THIS LEASE AGREEMENT (this "Lease") entered into this 21st day of February, 2006, by and between MEBANE WAREHOUSE, LLC, a North Carolina limited liability company, herein called "Mebane", and HIGH PERFORMANCE COATINGS, INC., a corporation organized and existing under the laws of the State of Oklahoma, herein called "HPC". RECITALS: Mebane is the owner of a certain tract of real estate (which is more particularly described below) which Mebane desires to lease to HPC and HPC desires to lease from Mebane. NOW, THEREFORE, in consideration of the rental to be paid and the mutual covenants contained herein, the parties agree as follows: ARTICLE I DEFINITIONS AND ATTACHMENTS Section 1.1 Definitions. As used herein, the term: A. "Premises" means that certain lot or parcel of land located at 7237 Pace Drive, Burlington, Guilford County, North Carolina and being more particularly described on Exhibit A attached hereto and incorporated herein by reference. B. "Term" means the period of time beginning on the Commencement Date and ending on the Termination Date. C. "Commencement Date" means April 1, 2006. D. "Initial Term" means the period of time commencing on the Commencement Date and Terminating on March 31, 2011. E. "Extended Term" means one period of five (5) consecutive Lease Years commencing on April 1, 2011 and terminating on March 31, 2016, F. "Termination Date" means March 31, 2011 unless sooner terminated in accordance with this Lease or unless extended in accordance with Section 5.1.2 of this Lease. 1 G. "Lease Year" means a period of twelve (12) consecutive full calendar months. The first Lease Year shall begin on April 1, 2006. Each succeeding Lease Year shall commence upon the annual anniversary date of the first day of the first Lease Year. H. "Base Monthly Rental-Initial Term" shall mean (1) for the first Lease Year of the Initial Term, that sum determined by multiplying Three Dollars and 60/100 ($3.60) times the Rentable Square Feet-Building and dividing the result thus obtained by twelve (12) and (2) for the second through fifth Lease Years of the Initial Term, that sum determined by multiplying Three Dollars and 75/100 ($3.75) times the Rentable Square Feet-Building and dividing the result thus obtained by twelve (12). I. "Base Monthly Rental-Extended Term" shall mean that sum determined by multiplying Four Dollars and 12.5/100 ($4.125) times the Rentable Square Feet-Building and dividing the result thus obtained by twelve (12). J. "Rentable Square Feet-Building" shall mean the square feet comprising the building on the Premises which is estimated at fifty-four thousand, four hundred ninety (54,490) square feet involving office space and manufacturing space excluding the covered shed on the Premises. On or before May 1, 2006, Mebane and HPC shall jointly participate in the measurement of the building to determine the Rentable Square Feet-Building comprising the building. All measurements shall be made from the outside walls of the building, without deduction for any interior columns, stairs, equipment or any other interior construction. In the event of a dispute as to the determination of such square footage, such dispute shall be submitted to arbitration pursuant to Section 16.9 of this Lease. Pending the final determination of the square footage, the rental shall be based and payable on the estimated square footage set forth herein. The final determination of the square feet shall be retroactive to the Commencement Date in computing rental payable hereunder and adjustment between Mebane and HPC shall be due with the next regularly scheduled payment of monthly rental hereunder. K. "Rentable Square Feet-Shed" shall mean the square feet comprising the shed on the Premises which is estimated at eight thousand four hundred (8,400) square feet. On or before May 1, 2006, Mebane and HPC shall jointly participate in the measurement of the Shed to determine the Rentable Square Feet-Shed comprising the Shed. All measurements shall be made from the outside walls of the Shed, without deduction for any interior columns, stairs, equipment or any other interior construction. In the event of a dispute as to the determination of such square footage, such dispute shall be submitted to arbitration pursuant to Section 16.9 of this Lease. Pending the final determination of the square footage, the rental shall be based and payable on the estimated square footage set forth herein. The final determination of the square feet shall be retroactive to the Commencement Date in computing rental payable hereunder and adjustment between Mebane and HPC shall be due with the next regularly scheduled payment of monthly rental hereunder. 2 L. "Shed" means the covered shed on the Premises consisting of an estimated eight thousand four hundred (8,400) square feet. M. "Billboard" shall mean the two sided billboard located upon the Premises. N. "Guaranty" shall mean a Guaranty of Lease in the form of Exhibit B attached hereto to be executed by NanoCoat, Inc. a Delaware corporation and the parent of HPC. O. "Guarantor" shall mean NanoCoat, Inc, a Delaware corporation. ARTICLE II PREMISES Mebane hereby leases to HPC and HPC hereby rents from Mebane the Premises including the building, the Shed and the Billboard ARTICLE III TENANT PLANT BUILD-OUT ALLOWANCE AND IMPROVEMENTS Section 3.1Tenant's Build-Out. Mebane and HPC acknowledge that HPC will need to have improvements ("Tenant's Build-Out") made to the Premises such as (a) build out of plant/industrial production space including electrical service and HVAC at a cost projected by HPC of Two Hundred Thousand Dollars ($200,000) and (b) office space refurbishment at a cost projected by HPC of Thirty Thousand Dollars ($30,000) and HPC may need improvements (the "Additional Improvements") such as sprinklers and additional parking spaces, paving and other improvements. The Additional Improvements are also included within the term "Tenant's Build-Out". HPC shall be responsible for the cost of the Tenant's Build-Out as set forth in Section 3.4 hereof. 3 Section 3.2Plans and Specifications. The Tenant's Build-Out shall be performed in accordance with plans (the "Tenant's Plans") prepared by an independent architectural firm engaged by HPC and reasonably satisfactory to Mebane. The cost of the preparation of the Tenant's Plans shall be paid by Mebane and included in the Build-Out Cost to be reimbursed by HPC to Mebane as set forth in Section 3.4 hereof. Section 3.3Construction. Mebane shall cause the Tenant's Build-Out to be constructed in accordance with the Tenant's Plans and in a commercially reasonable manner and a commercially reasonable time period. Every commercially reasonable effort will be made to accommodate HPC's time schedule. Section 3.4 Reimbursement by HPC to Mebane of Build-Out Costs-Amortization. The costs and expenses (the "Build-Out Costs) incurred by Mebane for the Tenant's Build-Out shall be repaid by HPC to Mebane upon the terms set forth herein. The parties may agree to terms that are more administratively convenient for the parties, but are of economic equivalence to both parties. For the purpose of calculating the amount payable each month and the residual payment at any particular time, the Build-Out Costs incurred by Mebane during any particular month shall be treated as being a sum of money loaned (a "Loan") to HPC as of the first day of the following month (a "Loan Date") and each such Loan shall be treated as a separate loan amortizable in equal monthly installments on the first day of each month commencing with the Loan Date over the remainder of the Initial Term (or if incurred during the Extended Term, over the remainder of the Extended Term). Notwithstanding the foregoing, the first Loan Date may not be earlier than April 1, 2006. Each Loan shall bear interest at the Interest Accrual Rate on and after the Loan Date. The "Interest Accrual Rate" shall be equal to the Wall Street Prime plus one hundred basis points with changes in the Interest Accrual Rate to occur on the same date that the Wall Street Prime changes. "Wall Street Prime" shall mean, as of a particular date, the prime rate of interest as published on that date in The Wall Street Journal, and generally defined therein as "the base rate on corporate loans posted by at least 75% of the nation's largest banks". If The Wall Street Journal is not published on a date for which the Prime Rate must be determined, the Prime Rate shall be the Prime Rate published in The Wall Street Journal on the nearest-preceding date on which The Wall Street Journal, was published or if the Prime Rate is not determinable in accordance with the foregoing provisions, the Prime Rate shall be the prime commercial lending rate of any federally chartered bank as selected by Mebane. The monthly amortization and payment amount shall be computed based on the Interest Accrual Rate in effect as of the Loan Date, but the unpaid portion from time to time shall be computed based upon any changes in the Interest Accrual Rate. Additional monthly payments may be demanded by Mebane to prevent negative amortization. At the earlier of (i) the expiration of the Initial Term, if such Loan Date occurs during the Initial Term or the expiration of the Extended Term, if such Loan Date occurs during the Extended Term; (ii) the termination of this Lease or (iii) the Closing of a purchase and sale transaction between Mebane and HPC pursuant to Section 4.9 hereof, the unpaid balance of each Loan together with accrued interest thereon shall be immediately due and payable. 4 ARTICLE IV ADDITIONAL TERMS Section 4.1Storage of Inventory. Upon both the execution of this Lease and the Guaranty, HPC may ship inventory to be stored in the building on the Premises; provided, that HPC shall bear all risk of loss with respect thereto and HPC shall name Mebane as a co-insured on its fire and casualty insurance policy with respect to such inventory or cause an endorsement to be issued by its insurer in favor of Mebane waiving all rights of subrogation against Mebane. Section 4.2Preparation for Occupancy. Within thirty (30) days after the both the execution of this Lease and the Guaranty, Mebane shall remove from the building any inventory, equipment and vehicles that would be unrelated to HPC's operations and the building shall be cleaned to facilitate the start of office space and plant operations build­out as described in Article III hereof. Section 4.3Outside Storage. While HPC does not presently contemplate the need for outside storage, such outside storage will not be prohibited by Mebane if allowed by applicable law. Section 4.4No Security Deposit. No security deposit is being required of HPC by Mebane. HPC shall pay the first month's rental with the execution of this Lease. Section 4.5Site Plan. Mebane represents to HPC that the building and Shed on the Premises is currently in compliance with code based upon its historical usage. In the event that, due to HPC's usage, the building and the Shed are brought into non­compliance with the code, then, as part of Tenant's Build-Out and in accordance with Tenant's Plans, the building and Shed shall be brought into compliance by Mebane in accordance with the procedures set forth in Article III hereof and subject to the reimbursement of Mebane by HPC as set forth in said Article III Section 4.6 Purchase of Premises-Equipment, Cranes, etc. If the Premises are purchased pursuant to Section 4.9 hereof, all electrical equipment, cranes, compressed air lines and all mounted equipment shall be included in the assets sold and in the purchase price for the Premises as set forth in said Section 4.9. Section 4.7Billboard Rental. Mebane hereby leases the Billboard (both sides) to HPC and HPC hereby leases the Billboard (both sides) from Mebane. The Billboard shall be treated as a part of the Premises and subject to all of the other terms and provisions of this Lease. HPC shall pay to Mebane rental for the Billboard at the same time that rental is payable for the Premises pursuant to Article VI hereof and in the following monthly amounts: (1) Two Thousand Five Hundred Dollars ($2,500) per month for the first Lease Year; (2) Three Thousand Dollars ($3,000) per month for Lease Years two through five of the Initial Term and (3) Three Thousand Three Hundred Dollars ($3,300) per month for each Lease Year during the Extended Term. 5 Section 4.8Cap on Expenses for First Lease Year. HPC desires a cap with respect to certain expenses for the first Lease Year; specifically the following: Article VIII, the first sentence thereof (relating to property taxes on the Premises), costs and expenses for lawn care (which shall be performed by Mebane at prices which are competitve in the locality of the Premises and billed to HPC monthly) and Section 10.2 (d) (relating to fire and casualty insurance, but only that portion of such premiums attributable to Mebane's improvements on the Premises) (collectively, the "Capped Expenses"). In the event that the Capped Expenses for the first Lease Year exceed the sum of Fifty Thousand Dollars ($50,000) (the "Cap"), Mebane, and not HPC, shall be responsible for that portion of such Capped Expenses in excess of the Cap. In addition to the cap on expenses set forth in this Section 4.8, in the event that, during the Term of this Lease and pursuant to the terms hereof, Mebane performs any services or furnishes any goods to HPC, including, without limitation, the Tenant's Build-Out described in Section 3.1 hereof, such services and/or goods shall be furnished or performed, as the case may be, at rates and/or prices which are competitive in the locality of the Premises. Section 4.9 Option to Purchase Premises With or Without the Billboard. Section 4.9.1 Option to Purchase. Provided that HPC shall not then be in default under this Lease, HPC shall have two options to purchase the Premises (the "Purchase Options"). The first Purchase Option shall be exercisable by HPC sending a notice of exercise (the "Option Exercise Notice") to Mebane on or before August 1, 2006 specifying the exercise of the Option and the Closing Date, which date must occur on or before October 1, 2006. The second Purchase Option shall be exercisable by HPC sending a notice of exercise (the "Option Exercise Notice") to Mebane on or before February 1, 2007 specifying the exercise of the Option and the Closing Date, which date must occur on or before April 1, 2007. The Option Exercise Notice must state whether or not it is exercised as to the Billboard. An exercise of the first Purchase Option as to the Premises exclusive of the Billboard shall preclude an exercise as to the Billboard by the exercise of the second Purchase Option. The exercise of the Purchase Option shall result in a binding contract of purchase and sale between the parties upon the terms and conditions set forth herein. Section 4.9.2.
